The opinion of the court was delivered by
Parker, J.
This case arose out of the same accident as the suit of Charles H. Smith against the same defendant (supra p. 468), and the two cases were tried together. The circumstances, as inferable from the evidence, will be found in the opinion in the other case. Bridget L. Smith died as a result of the accident. When plaintiff’s counsel rested his case, a nonsuit was moved first in the case of the administrator, and granted on the ground that no pecuniary injury to the next of kin had been shown. Hence, the question of defendant’s negligence, which was the question dealt with in the other nonsuit, was not raised. Of course, it is no more available here than in that case; and as Bridget was only a passenger in her brother’s wagon, the question of his contributory negligence does not affect this case at all (New York, Lake Erie and Western Railroad v. Steinbreuner, 18 Vroom 161), and there is no intimation that she was herself negligent. Consequently, unless the nonsuit was justified on the ground on which it was put, it cannot, be supported at all.
*473If there was an absence of evidence to show pecuniary injury resulting to the next of kin, such lack of evidence was due to error of the trial court in overruling questions directly tending to bring out the facts required to supply this element of the case. It appeared in the testimony of Anna Smith that Bridget Smith was thirty-five years old, unmarried, and worked in New York; that she lived in the same house as her brothers diaries and Thomas, and her sister Anna; that she earned $10 a week. Then followed these questions, all of which were overruled and exceptions taken, and the rulings assigned for error:
“Q. What did she do with her money?
“Q. Do you know what she did with her earnings ?
“Q. Will you explain how you lived in this house together, how yon ran this house ?
“Q. To whom did Bridget L. Smith, the deceased, pay her earnings ?”
These questions were all unobjectionable (except, perhaps, the last as involving an assumption of fact). They tended directly to show the relations of Bridget to the family and the financial system under which the household was run and the possible dependence of some upon others. It may well be, for example, that Anna was dependent in part upon Bridget for her support; or that Bridget contributed her earnings to a joint fund and that the brothers as well as the sister benefited thereby. Any relations as a result of which the next of kin have a reasonable expectation of pecuniary benefit from a continuance of the life of the deceased, are included in the purview of the statute. Paulmier v. Erie Railway Co., 5 Vroom 151. Other relevant decisions are Batlon v. Public Service Corporation, 45 Id. 857, 860; Polo v. Palisade Construction Co., Id. 873, 877; Carter v. West Jersey, &c., Railroad Co., 47 Id. 602. Consequently, it was error to exclude these questions and thereby deprive plaintiff of the ability to show the pecuniary injury to the next of kin.
Eor these reasons, and those contained in the other opinion that are applicable to this ease, the judgment of nonsuit will be reversed to the end that a venire de novo issue.
*474For affirmance—None.
For reversal—The Chief Justice, Garrison, Swayze, Trenci-iard, Parker, Bergen, Voorhees, Kalisoi-i, Bogert, Vredenburgh, Congdon, White, JJ. 12.